   Case: 1:16-cv-08303 Document #: 422 Filed: 02/09/21 Page 1 of 3 PageID #:8140




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

T.S. et al.,                               )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )      1:16-cv-08303
                                           )
TWENTIETH CENTURY FOX, et al.,             )      Hon. Rebecca Pallmeyer
                                           )
        Defendants.                        )

                               PLAINTIFF’S EXHIBIT LIST

     1.        Aerial Photograph of the JTDC
     2.        JTDC Floor Plan
     3.        Deposition of Leonard Dixon (excerpts)
     4.        Expert Report of Earl Dunlap
     5.        Photos from Front Office
     6.        Population Chart
     7.        Deposition of Anna Buckingham (excerpts)
     8.        Deposition of William Steward (excerpts)
     9.        Deposition of Gene Robinson (excerpts)
     10.       Expert Report of Dr. Louis Kraus
     11.       Deposition of Dr. Brian Conant (excerpts)
     12.       Standard Y-F-03 of the National Commission on Correctional Health Care
               (NCCHC) Standards for Health Services in Juvenile Detention and
               Confinement Facilities
     13.       Deposition of Jonathon Klemke (excerpts)
     14.       Deposition of Jonathon Klemke (excerpts) (duplicate of Exhibit 13)
     15.       Deposition of Brady Breen
     16.       6/5/2015 Email from Jon Klemke to Brady Breen
     17.       June 2015 Emails re: Fox TV Request
     18.       Empire Episode 201 Budget Summary
     19.       5/28/2015 Photograph by Jon Klemke
     20.       5/28/2015 Photograph by Jon Klemke
     21.       Deposition of Leonard Dixon
     22.       TCFTV Production Employee Work Rules
     23.       Chicago Film Office Code of Conduct
     24.       Fox Defendants’ Summary Judgment Memorandum
     25.       06/12/2015 Email from Brady Breen to Yvonne Akins
     26.       06/20/2015 Email from Leonard Dixon to Brady Breen
     27.       07/31/2015 Email from G. Robinson to S. Grant (Filed Under Seal)
     28.       06/03/2015 Emails re Fox TV Filming Request
Case: 1:16-cv-08303 Document #: 422 Filed: 02/09/21 Page 2 of 3 PageID #:8141




 29.     Deposition of Andrew Kruzel (excerpts)
 30.     Filming Contract
 31.     06/19/2015 Email re FOX TV Request
 32.     Photos from Library
 33.     Deposition of Gene Robinson (excerpts)
 34.     07/16/2015 Email from Gene Robinson
 35.     06/19/2015 Email from Gene Robinson
 36.     06/25/2015 Emails from Millicent McCoy
 37.     06/19/2015 Emails re Fox TV Request, Cook County Juvenile Facility (Filed
         Under Seal)
 38.     Deposition of William Steward (excerpts)
 39.     06/19/2015 Email from Philippe Magloire to Sharonda Hatcher
 40.     06/19/2015 Email from Millicent McCoy (Filed Under Seal)
 41.     06/18/2015 Email re Fox TV Request (Filed Under Seal)
 42.     08/07/2015 Email from Leonard Dixon; 08/10/2015 Email from Gene
         Robinson
 43.     Declaration of Kenya Taylor (Filed Under Seal)
 44.     Defendants’ Memorandum in Support of Motion to Deny Class Certification
 45.     Summer 2015 Nancy B. Jefferson Schedule
 46.     JTDC Policy No. V3C05P03 (Porgram and Service Areas)
 47.     07/082015 Empire Work Plan
 48.     06/12/2015 Email from Zenaida Alonzo to Laura Lechowicz (Filed Under
         Seal)
 49.     Phoenix Center Recreation Calendar, Summer 2015
 50.     Supplemental Expert Report of Earl Dunlap
 51.     06/30/2015 Memorandum from W. Kern to M. McCoy
 52.     Phoenix Center Recreation Calendar, Summer 2015
 53.     JTDC Policy No. V6C12P09 (Resident Self Improvement Activities)
 54.     07/16/2015 Center Shift Report Renaissance (Filed Under Seal)
 55.     07/14/2015 Center Shift Report Omega (Filed Under Seal)
 56.     07/15/2015 Center Shift Report Justice (Filed Under Seal)
 57.     June 2015 Resident Grievance
 58.     08/17/2015 Email from Sharonda Hatcher
 59.     06/22/2015 Email from Anna Buckingham to Caleb Probst
 60.     June 2015 Emails re Wednesday
 61.     07/10/2015 Emails Between Anna Buckingham and Christopher Thomas
 62.     07/13/2015 Emails re Volunteer Applications
 63.     08/21/2015 Email from Anna Buckingham
 64.     Rule 30(b)(6) Deposition of Free Write (Ryan Keesling) (excerpts)
 65.     Deposition of Anna Buckingham (excerpts)
 66.     07/10/2015 Emails re Pod Moves for Empire Taping (Filed Under Seal)
 67.     JTDC Policy No. V2C05P03 (Facility Size and Rated Capacity)
 68.     06/20/2015 Center Shift Report Alpha (Filed Under Seal)
 69.     06/21/2015 Center Shift Report Renaissance (Filed Under Seal)
 70.     07/15/2015 Center Shift Report Justice (Filed Under Seal)
Case: 1:16-cv-08303 Document #: 422 Filed: 02/09/21 Page 3 of 3 PageID #:8142




 71.     07/14/2015 Center Shift Report Omega (Filed Under Seal)
 72.     Deposition of Q.B. (excerpts)
 73.     Deposition of T.S. (excerpts)
 74.     JTDC Policy No. V6C12P06 (Resident Incentive Reward System)
 75.     Deposition of Dr. Brian Conant (excerpts)
 76.     Rock Photo
 77.     Deposition of H.C. (excerpts)
 78.     Cook County Defendants’ Summary Judgment Memorandum
 79.     Deposition of Leonard Dixon (excerpts)
 80.     06/22/2015 Emails Between Brady Breen and Yvonne Akins
 81.     Deposition of Yvonne Akins (excerpts)
 82.     08/24/2015 Leonard Dixon Calendar
 83.     Photos with Leonard Dixon
 84.     Chris Rock Photo (with metadata)
 85.     08/21/2015 Email from Yvonne Akins re Pictures with Empire
 86.     August 2015 Emails re Urgent Return Request for Filming at Cook County
         Juvenile Detention
 87.     Fox Defendants’ Summary Judgment Memorandum (Duplicate of Exhibit 24)
 88.     Rule 30(b)(6) Deposition of Free Write (Ryan Keesling) (excerpts)
 89.     Fox Defendants’ Summary Judgment Memorandum (Duplicate of Exhibit 24)
 90.     07/25/2015 Email from Leonard Dixon re Empire Filming Concerns
 91.     07/27/2015 Email from Tzatwanza Dixon re Empire Filming Concerns
 92.     07/24/2015 Email from Leonard Dixon re Empire Filming Concerns
 93.     August 2015 Emails re Urgent Return Request for Filming at Cook County
         Juvenile Detention
 94.     Defendants’ Consolidated Rule 56.1 Statement of Material Facts
 95.     NCCHC Standards for Health Services in Juvenile Detention and
         Confinrement Facilities, Standard Y-F-03
 96.     06/25/2015 Email from Brady Breen
 97.     06/30/2015 Emails re Empire Filming Schedule
 98.     Calendar Entry re Empire Filming “Schedule Nothing All Day”
 99.     08/14/2015 Letter from Leonard Dixon
 100.    Filming Contract
 101.    Supplemental Expert Report of Earl Dunlap (Duplicate of Exhibit 50)
 102.    07/31/2015 Email from Gene Robinson (Filed Under Seal)
 103.    Deposition of Leonardo Daniels (excerpts)
 104.    06/03/2015 Memo from Brady Breen to Chief Judge Tim Evans
 105.    QB Response to Defendants’ Interrogatories (redacted)
 106.    TS Response to Defendants’ Interrogatories (redacted)
 107.    HC Response to Defendants’ Interrogatories (redacted)
